Exhibit 99.1 FORM 53-901F SECURITIES ACT MATERIAL CHANGE REPORT UNDER SECTION 85(1) OF THE SECURITIES ACT (BRITISH COLUMBIA) AND EQUIVALENT LEGISLATION OF OTHER JURISDICTIONS Item 1. REPORTING ISSUER Cardiome Pharma Corp. 6190 Agronomy Road, 6th Floor Vancouver, BCV6T 1Z3 Item 2. DATE OF MATERIAL CHANGE August 30, 2007 Item 3. PRESS RELEASE August 30, 2007 - Vancouver, Canada and Deerfield, Illinois, USA Item 4. SUMMARY OF MATERIAL CHANGE Cardiome Pharma Corp. and its co-development partner Astellas Pharma US, Inc. (“Astellas”) today announced that the U.S. Food and Drug Administration (FDA) has requested that Astellas and Cardiome participate in a panel review to be conducted by the Cardiovascular and Renal Drugs Advisory Committee on December 11-12, 2007.The New Drug Application (NDA) for the intravenous formulation of vernakalant hydrochloride, an investigational new drug for the acute conversion of atrial fibrillation, will be reviewed as part of a two-day meeting regarding therapies for acute conversion of heart arrhythmias. Item 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached press release Item 6. RELIANCE ON SECTION 85(2) OF THE SECURITIES ACT (BRITISH COLUMBIA) AND EQUIVALENT LEGISLATION OF OTHER JURISDICTIONS Not Applicable. Item 7. OMITTED INFORMATION Not Applicable. Item 8. SENIOR OFFICER Name: Robert W. Rieder Title: Chief Executive Officer Phone No.: 604-677-6905 Item 9. STATEMENT OF SENIOR OFFICER The foregoing accurately discloses the material change referred to herein. Dated at Vancouver, British Columbia, this 30th day of August, 2007. CARDIOME PHARMA CORP. Per: “Bob Rieder” Robert W. Rieder, Chief Executive Officer IT IS AN OFFENCE FOR A PERSON TO MAKE A STATEMENT IN A DOCUMENT REQUIRED TO BE FILED OR FURNISHED UNDER THE ACT OR THIS REGULATION THAT, AT THE TIME AND IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT IS MADE, IS A MISREPRESENTATION.
